          Case 3:18-cv-00306-MMD-WGC Document 14 Filed 11/28/18 Page 1 of 4




 1   STEVEN W. MYHRE
     Acting United States Attorney
 2   Nevada Bar No. 9635
 3   CAROLYN B. CHEN, C.S.B.N. 256628
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, CA 94105
 5   Telephone: (415) 977-8956
     Facsimile: (415) 744-0134
 6   Carolyn.Chen@ssa.gov
 7   Attorneys for Defendant
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA
11
     MICHELLE RONQUILLO,                              )
12                                                    )
            Plaintiff,                                )    Case No. 3:18-cv-00306-MMD-WGC
13                                                    )
                    v.                                ) STIPULATION AND PROPOSED ORDER
14                                                    )    FOR EXTENSION OF TIME FOR
     NANCY A. BERRYHILL,                              ) DEFENDANT TO FILE OPPOSITION TO
15   Acting Commissioner of Social Security,          )  PLAINTIFF’S MOTION TO REMAND
                                                      )
16          Defendant.                                )
                                                      )
17

18
            IT IS HEREBY STIPULATED, by and between the parties, through their respective counsel of
19
     record, that Defendant shall have an extension of time of 60 days to file her opposition to Plaintiff’s
20
     motion to remand, from November 29, 2018, to January 28, 2019.
21
            This is the first continuance in this case and sought by Defendant. There is good cause for this
22
     request. Defendant is seeking this extension due to Defendant’s counsel’s crowded briefing schedule
23
     with multiple deadlines on or around November 29, 2018, including cases that had been previously
24
     extended. In addition, at the filing of Plaintiff’s motion for remand, new matters that were not
25   previously anticipated and could not be shifted had arisen and have created some crowding of the
26
                                                         -1-
          Case 3:18-cv-00306-MMD-WGC Document 14 Filed 11/28/18 Page 2 of 4




 1
     briefing schedule around the due date of this case. Moreover, for about two and half weeks in early to
 2
     mid-November, Defendant’s counsel experienced sickness from a cold/virus that incapacitated her and
 3
     inhibited her ability to work for multiple days. As a result, Defendant’s counsel continues to address her
 4   existing workload and shift and prioritize her matters including this case, as needed, given the
 5   circumstances and as Defendant’s counsel continues to address a full and growing workload for at least
 6   the next two months with variable degrees of ability to be adjusted.
 7          Because of the factors described above, Defendant is requesting additional time up to and
 8   including January 28, 2019, to fully review the administrative record and research the issues presented

 9   by Plaintiff’s motion to remand. This request is made in good faith with no intention to unduly delay the

10   proceedings.

11          Therefore, with this Court’s approval, the Court’s scheduling order shall be extended by 60 days,

12   so that Defendant may file her opposition to Plaintiff’s motion to remand on or before January 28, 2019.

13
                                                   Respectfully submitted,
14

15   Dated: November 28, 2018                      LAW OFFICES OF LAWRENCE D. ROHLFING

16                                                /s/ Cyrus Safa
                                                   (as authorized via e-mail on 11/28/2018)
17                                                 CYRUS SAFA
                                                   Attorneys for Plaintiff
18

19
     Dated: November 28, 2018                      STEVEN W. MYHRE
20                                                 Acting United States Attorney

21                                                 /s/ Carolyn B. Chen
                                                   CAROLYN B. CHEN
22                                                 Special Assistant United States Attorney

23

24

25

26
                                                         -2-
         Case 3:18-cv-00306-MMD-WGC Document 14 Filed 11/28/18 Page 3 of 4




 1   ORDER
 2
     PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
 3

 4            November 29, 2018
     DATED:________________________   _________________________________

 5                                    HON. WILLIAM G. COBB
                                      UNITED STATE MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                           -3-
